J-A05019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL LYNN WRIGHT, JR.                   :
                                               :
                       Appellant               :   No. 864 WDA 2019

          Appeal from the Judgment of Sentence Entered May 3, 2019
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0000870-2016


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                                   FILED MAY 11, 2020

        Michael Lynn Wright, Jr. appeals from the judgment of sentence of

fifteen to forty years of imprisonment imposed after a jury convicted him of

third-degree murder, endangering the welfare of children (“EWOC”), and

recklessly endangering another person (“REAP”) in connection with the death

of his daughter. We affirm.

        On February 24, 2016, Appellant’s daughter, L.W. (the “victim”), a

twenty-three month old minor, was brought to Uniontown Hospital by her

mother, Andrea Dusha. She had been living with her mother, Appellant, and

her two minor brothers. Ms. Dusha explained to medics that the victim had

been sick and asleep in her car seat for approximately thirteen hours. After

awaking, and while being fed, the victim’s eyes rolled back into her head and

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A05019-20



she began foaming at the mouth. Ms. Dusha then rushed the victim to the

hospital.

      Although the victim appeared to have been deceased for some time,

hospital staff nonetheless attempted resuscitation.        Their efforts were

unsuccessful, and the victim was pronounced dead. Due to the victim’s age,

small stature, and her presentation not matching the explanation given by Ms.

Dusha, children, youth, and family services (“CYS”) and the police were

notified. An investigation followed. See N.T. Jury Trial, 5/7/19, at 139-41.

      Police provided a courtesy transport of Appellant and his two sons to the

hospital. See N.T. Jury Trial, 5/6/19, at 82. Despite being aware that the

victim was either gravely ill or deceased, Appellant requested that they detour

to a methadone clinic before continuing on to the hospital. This request was

denied. At the hospital, Appellant grew more agitated and irritated. Upon

seeing the victim’s body, Appellant quipped, “Is this supposed to bring me

closure?” N.T. Jury Trial, 5/8/19, at 47. Later, while speaking with an intake

caseworker and a detective, Appellant denied checking on the victim and

interrupted a question in order to ask about the victim’s life insurance policy.

Appellant also struggled to recall the last time that he fed the victim.

Ultimately, he conceded that he rarely fed her despite being aware that the

victim cried when she was hungry and that he often heard her “yell for food.”

N.T. Jury Trial, 5/7/19, at 150.

      Additionally, text messages sent by Appellant to Ms. Dusha corroborated

his statements to the case worker and police, showing that Appellant

                                     -2-
J-A05019-20



repeatedly complained about caring for the victim and demanded that Ms.

Dusha care for her. Id. at 87-114.

      Dr. Cyril Wecht conducted the autopsy of the victim. He noted that the

victim only weighed ten pounds and appeared “quite small for her age,” “thin,”

and “undernourished.”      N.T. Jury Trial, 5/8/19, at 29.      Medical records

revealed that the victim weighed six pounds less than she had weighed a year

ago. N.T. Jury Trial, 5/7/19, at 5. Dr. Wecht found multiple signs of significant

and sustained malnutrition and dehydration, including: “tenting” of the soft

tissue, recessed eyeballs, the absence of formed stool in the large intestine,

and the development of dense metaphysical bones. N.T Jury Trial, 5/8/19, at

29-31. Additionally, the victim tested negative for the flu and her core body

temperature revealed that she had been deceased for several hours before

being seen at the hospital. Id. at 34-36.

      A search warrant of the residence uncovered two-liter bottles filled with

urine, along with trash strewn throughout the house. N.T. Jury Trial, 5/8/19,

at 48. Subsequent investigation revealed that the water and sewage to the

house had been turned off in November 2015 after assistance benefits the

family had been receiving had ceased. N.T. Jury Trial, 5/7/19, at 75. Police

found the victim’s high chair, which was covered in diarrhea, in the bathroom.
Id. at 66. Also, the victim’s car seat was found in the “play room,” which

contained so many of Appellant’s belongings that entry and exit was

significantly impeded. Id. at 64-65, 70. In stark contrast, Appellant and Ms.




                                      -3-
J-A05019-20



Dusha’s bedroom contained multiple mattresses, two big screen TVs, a laptop,

an X-Box, and a working internet modem. Id. at 68-70.

      Appellant and Ms. Dusha were criminally charged in connection with the

victim’s death. The Commonwealth filed notice of its intent to seek the death

penalty should Appellant be convicted of first-degree murder. On July 13,

2016, Appellant filed an omnibus pretrial motion seeking to sever his case

from the prosecution of Ms. Dusha, to suppress his statements to police and

unspecified physical evidence, and to change venue. Appellant also included

a petition for a writ of habeas corpus, wherein he alleged that the

Commonwealth had failed to present a prima facie case that Appellant

intentionally, knowingly, recklessly, or negligently caused the victim’s death.

After a hearing, the trial court issued multiple orders and opinions granting

Appellant’s motion to sever, but denying all other issues.

      Appellant proceeded to a jury trial wherein he testified in his own

defense and was convicted of third-degree murder, EWOC, and REAP. He was

sentenced to a term of fifteen to forty years of imprisonment and did not file

post-sentence motions.    Instead, this timely direct appeal followed.     Both

Appellant and the trial court complied with the mandates of Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

      1.    Was there sufficient evidence that [Appellant] possessed the
            required mental states of malice, knowing conduct, and
            recklessness to support the verdicts for third-degree
            murder, [EWOC, and REAP,] respectively?




                                     -4-
J-A05019-20


      2.    Did the trial court commit error of a constitutional
            magnitude when it failed to suppress the fruits of a search
            that was based upon a search warrant that was obtained
            prior to law enforcement possessing probable cause [that]
            a crime had been committed, and which designated all
            papers and electronic devices for seizure?

Appellant’s brief at 5-6.

      Appellant’s first claim challenges the sufficiency of the evidence to

support his third-degree murder, EWOC, and REAP convictions. Our standard

of review when considering a challenge to the sufficiency of the evidence is:

      Whether viewing all the evidence admitted at trial in the light most
      favorable to the verdict winner, there is sufficient evidence to
      enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, note that the facts and circumstances established by the
      Commonwealth need not preclude every possibility of innocence.
      Any doubts regarding a defendant’s guilt may be resolved by the
      fact-finder unless the evidence is so weak and inconclusive that
      as a matter of law no probability of fact may be drawn from the
      combined circumstances. The Commonwealth may sustain its
      burden of proving every element of the crime beyond a reasonable
      doubt by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part or
      none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa.Super. 2017)

(citations and quotation marks omitted).

      Third-degree murder is defined as:

      All other kinds of murder other than first degree murder or second
      degree murder.       The elements of third-degree murder, as
      developed by case law, are a killing done with legal malice. Malice
      exists where there is a particular ill-will, and also where there is a

                                      -5-
J-A05019-20


      wickedness of disposition, hardness of heart, wanton conduct,
      cruelty, recklessness of consequences and a mind regardless of
      social duty. Malice is established where an actor consciously
      disregard[s] an unjustified and extremely high risk that his action
      might cause death or serious bodily harm. Malice may be inferred
      by considering the totality of the circumstances.

Commonwealth v. Golphin, 161 A.3d 1009, 1018 (Pa.Super. 2017)

(citations and quotations omitted); see also 18 Pa.C.S. § 2502. Accordingly,

an unlawful killing with malice does not require that a defendant intend to

injury or kill the victim.

      Appellant alleges that the evidence was insufficient to prove the intent

element of third-degree murder because he entrusted the victim to Ms.

Dusha’s care and had no reason to think that by doing so the victim would

die. See Appellant’s brief at 11. The trial court disagreed, explaining why it

found that the Commonwealth presented sufficient evidence to convict

Appellant of third-degree murder, as follows:

             The evidence presented at trial showed that [Appellant]
      provided very little care for his daughter in the months leading up
      to her death. [The victim’s] mother, Ms. Dusha, testified that she
      was the one who frequently provided care for their daughter.
      [Appellant] sent many text and email messages to Ms. Dusha
      where he chided her for leaving [the victim] in his care. During
      his interview with police, [Appellant] struggled to name foods that
      he fed her.

            [Appellant] frequently complained in his messages to Ms.
      Dusha about [the victim], especially when she was crying. When
      [Appellant] arrived at the hospital on the day of [the victim’s]
      death, he began asking about when he could go get methadone
      and about [the victim’s] life insurance policy rather than about his
      daughter’s welfare. He also showed no emotion when [the
      victim’s] body was brought to him.


                                     -6-
J-A05019-20


            The cumulative evidence presented by the Commonwealth
      at trial portrayed [Appellant] as a man-child who was more
      concerned with playing video games and buying toys than
      providing care for his children – especially for [the victim] who
      eventually succumbed to not having adequate nourishment or
      healthcare.    His behavior and his actions clearly showed a
      wickedness of disposition, harness of heart, cruelty, recklessness
      of consequences, and a mind regardless of social duty, i.e.,
      malice.

Trial Court Opinion, 8/19/19, 11. We agree with the well-reasoned opinion of

the trial court.

      In issuing its decision, the trial court relied, in part, upon our holding in

Commonwealth v. Smith, 567 A.2d 1070 (Pa.Super. 1989). In that case,

we found that the evidence was sufficient to support a third-degree murder

conviction of a mother after her three-year old child died from malnutrition.

The mother had been the sole caregiver of the child and the evidence

established that the mother only fed the child once a day. In upholding this

conviction, this Court explained that a parent has a duty to care for a three-

year-old child, and failure to provide care can be the cause of death when a

three-year-old child dies of malnutrition. Smith, supra at 1072.

      Here, it is undisputed that Appellant was one of two adult individuals

responsible for the care of the victim. Therefore, Appellant, like the mother

in Smith, had an affirmative duty to care for the victim. Appellant and Ms.

Dusha repeatedly failed to fulfill this duty and the victim died from

malnutrition. Because the victim could not walk, talk, or feed herself, like in

Smith, the failure of Appellant and Ms. Dusha to provide care was the cause


                                      -7-
J-A05019-20


of her death. Whether Appellant intended to cause the victim’s death or not

is of no moment.      Appellant’s grossly reckless behavior demonstrated an

extreme indifference to the value of human life. Accordingly, no relief is due.

      Appellant also attacks the sufficiency of the evidence to sustain his

EWOC and REAP convictions on the same grounds.             Upon a review of the

certified record, the parties’ briefs, and the relevant law, the trial court’s well-

reasoned opinion properly delineates the elements that the Commonwealth

needed to prove in order to convict Appellant of both offenses and describes

how the evidence was sufficient to support each verdict.          Accordingly, we

affirm Appellant’s judgment of sentence as to EWOC and REAP by adopting

the well-reasoned August 16, 2019 opinion of the Honorable Linda R. Cordaro.

See Trial Court Opinion, 8/16/19, at 11-13 (discussing the Appellant’s

challenges to the sufficiency of the evidence, listing the elements that the

Commonwealth needed to prove in order to convict Appellant of each crime,

and explaining that the Appellant’s failure to feed the Victim or provide her

with appropriate care in the months leading up to her death was sufficient to

establish the challenged elements).

      Finally, Appellant argues that the trial court erred when it failed to

suppress evidence discovered during an allegedly unlawful search of his

residence on the grounds that probable cause had not yet been established.

See Appellant’s brief at 15-16.       Specifically, Appellant contends that the

photographs taken of his home during the execution of the search warrant


                                       -8-
J-A05019-20


and text messages retrieved from Ms. Dusha’s phone, which stemmed from a

different search warrant, should not have been admitted. Id. at 18-19. In

its Rule 1925(a) opinion, the trial court found that Appellant had waived both

of these claims by failing to raise them. See Trial Court Opinion, 8/16/19, at

13. Id. We agree.

      “[A]ppellate review of an order denying suppression is limited to

examination of the precise basis under which suppression initially was sought;

no new theories of relief may be considered on appeal.” Commonwealth v.

Little, 903 A.2d 1269, 1272–73 (Pa.Super. 2006). It is well-settled that

motions must be made to the suppression court with specificity and

particularity, and that the suppression court’s determination is to be final,

except in the case of evidence not earlier available.     Commonwealth v.

Freeman, 128 A.3d 1231, 1241 (Pa.Super. 2015). See also Pa.R.Crim.P.

581(D) (explaining that an omnibus pretrial motion must “state specifically

and with particularity the evidence sought to be suppressed, the grounds for

suppression, and the facts and events in support thereof”).     Thus, when a

defendant’s motion to suppress does not assert specifically the grounds for

suppression, he cannot later complain that the Commonwealth or the

suppression court failed to address a particular theory never expressed in that

motion.     See    Commonwealth        v.   Quaid,    871 A.2d 246,    249

(Pa.Super.2005).




                                     -9-
J-A05019-20


      Here, Appellant argues that he properly preserved both of the above-

referenced issues for appeal because he included a line in his omnibus pretrial

motion stating that “there was no probable cause to apply for a search

warrant,” which immediately followed a line challenging an alleged search of

Appellant’s person and seizure of Appellant’s belongings. See Appellant’s brief

at 19 (citing Omnibus Pretrial Motion, 7/13/16, at 2). However, nowhere in

the motion did Appellant aver with specificity that the search warrant relating

to his residence or Ms. Dusha’s phone was invalid. This boilerplate language

is especially deficient when considered in light of that fact that “approximately

a dozen search warrants were issued over the course of [this] investigation.”

N.T. Omnibus Pretrial Motion Hearing, 3/1/17, at 37.

      Moreover, even if we found this vague sentence to be specific enough

to preserve Appellant’s issues, he subsequently abandoned them at the

evidentiary hearing by failing to challenge the validity of any of the search

warrants and the underlying probable cause. Instead, Appellant averred only

that his own statements were involuntarily given. The suppression court even

acknowledged this fact in its opinion and order that followed the hearing:

      [Appellant’s]’s omnibus pretrial motion includes a nonspecific,
      generic request to suppress evidence, including suppression of
      items removed from [Appellant]. This court notes that there was
      no search of [Appellant]’s person, and this issue will therefore not
      be discussed. Additionally, neither party has requested that this
      court review the affidavit of probable cause supporting the
      issuance of the search warrant. It appears to this court that the
      [Appellant[ waive[d] this issue.




                                     - 10 -
J-A05019-20


Trial Court Opinion, 6/29/17, at 5 (unnecessary capitalization omitted).

Accordingly, Appellant’s failure to advance these particular legal theories

before the trial court with specificity in his pretrial motion or at the hearing

rendered them waived. No relief is due.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2020




                                     - 11 -
                                                                             Circulated 04/28/2020 02:27 PM




     IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY, PENNSYLVANIA
                                      CRIMINAL DMSION

 COMMONWEALTH OF
 PENNSYLVANIA,

                  v.
 MICHAEL LYNN WRIGHT, JR.,

            Appellant. ·                            No. 870 of 2016


                                          OPINION
 Linda R. Cordaro, J.

                                           SUMMARY

            Appellant was tried before a jury and found guilty of Third-Degree Murder,

Endangering the Welfare of a Child, and Recklessly Endangering Another Person.

Appellant was sentenced to a period of incarceration and now appeals his conviction.


                                         BACKGROUND

         Appellant, Michael Wright, was the father of                 On February 24,
2016,                  · was brought to Uniontown Hospital, where she was pronounced

dead .. ( ] I   was 23 months old at the time of her death.

         As a result of�death, Mr. Wright was charged with Criminal Homicide (18

Pa.C.S.A. §2501(a)), Endangering the Welfare of a Child (18 Pa.C.S.A §4304(a)(1)), and

Recklessly Endangering Another Person (18 Pa.C.S.A. §2705).

        A trial was held on May 6-May 9, 2019. The following testimony was presented

at trial.




                                          Page 1 of rs
       Appellant, Michael Wright, is the father of three children�,born in

2010;-.born in 2011; and-·who was born on March 9, 2014. (Criminal Jury

Trial Proceedings, Vol. 2 at 48.) The children's mother is Andrea Dusha, with whom Mr.

Wright had a ten-year romantic relationship. (Proceedings, Vol. 2 at 48-49.) In 2016,

Mr. Wright and Ms. Dusha, along with their three children, lived at 26 Collins Avenue in

Uniontown. (Proceedings, Vol. 2 at 46-47.) Mr. Wright and Ms. Dusha were the only

adults living in the house. (Proceedings, Vol. 2 at 56.) Mr. Wright was 32 years old in

2016. (Proceedings, Vol. 3 at 87.)

       On the morning of February 24, 2016, 23-month-oldlJII      :n·-;was taken to
Uniontown Hospital by her mother, Andrea Dusha. (Proceedings, Vol. 2 at 78.)

Resuscitation attempts were unsuccessful, and9,.was pronounced dead.

(Proceedings, Vol. 2 at 81-82.)

       On February 25, 2016, Dr. Cyril Wecht performed an autopsy on 1111·

(Proceedings, Vol. 3 at 25-26.) Dr. Wecht was recognized   as an expert in forensic
pathology. (Proceedings, Vol. 3 at 25.) Through his testimony, Dr. Wecht explained his

methodology; how he performed the autopsy, the reason for the tests that he performed,

and the results he obtained.



at 28.) Dr. Wecht testified thattm,was "quite small" for a child of that age.

(Proceedings, Vol. 3 at 29.) Dr. Wecht concluded that the cause of�eath was

malnutrition and dehydration. (Proceedings, Vol. 3 at 32.) Dr. Phillip Reilly, the Fayette

County Coroner, determined the manner of death to be homicide. (Proceedings, Vol. 1 at

45,)

       Several witnesses testified as torf.mlcondition prior to her death.


                                       Page 2 of18
         First, Andrea Dusha testified that she was 34 weeks pregnant whe� was

born. (Proceedings, Vol. 2 at 50 ..1) This was less than a full-term pregnancy. (Id.)_.

weighed 3 pounds, 14 ounces at birth. (Proceedings, Vol. 2 at 51.)'fMtspent about a

month at Magee Hospital after she was born. (Id.) Ms. Dusha and Mr. Wright began




four months old. (Proceedings, Vol. 2 at 52, 55-56.)

         Mr. Wright and Ms. Dusha received benefits in 2015, including WIC beneflts,s

cash assistance, food stamps, and Social Security Income for their younger son.         •              I



(Proceedings, Vol. 2 at 49-50, 52-54.) Those benefits would occasionally have to be

renewed. (Proceedings, Vol. 2 at 53.) The staff at the WIC Office wou�d weigh-

when she was brought in. (Proceedings, Vol. 2 at 53-54.) On March 2, 2015, 111JFTR
                                                                                                           '   .
weight was 16 pounds. (Proceedings, Vol. 2 at 54.)

         On February 23, 2016-the night beforeJ.l.ffdied-Ms. Dusha testified that



a stomach virus. (Proceedings, Vol. 2 at 72.}M?f was not taken to a doctor. (Id.) Ms.



Ms. Dusha stated that the carseat would sometimes comfort" 1•f1, and that she liked to



with the toys in it, adjacentto the bedroom, (Proceedings, Vol. 2 at 72-73.)




I
  Andrea Dusha testified pursuant to a plea agreement (Proceedings, Vol. 2 at 50.) She pleaded guilty to third-
   degree murder and was sentenced to 9 1/2 to 19 years of incarceration. (Id.)
2
  "Special Supplemental Nutrition Program for Women, Infants, and Children."


                                                   Page g of rS
        Mr. Wright did not check on:-l,13fter she went to sleep at 9:30 PM.

 (Proceedings, Vol. 2 at 72-74.)

        Ms. Dusha also testified that in February, 2016 the household had internet Wifi, a

 laptop, an X-Box, and heat and electricity. (Proceedings, Vol.   2   at 70, 75.) They did not

 have sewage or running water, which had been turned off since November or December

 of 2015. (Proceedings, Vol. 2 at 74-75.) They also stopped receiving cash assistance in

 November of 2015. (Proceedings, Vol. 2 at 75.)

        Ms. Dusha woke up at 7:30 AM on February 24, 2016. (Proceedings, Vol. 2 at 74.)

 She went out for some errands and returned home around 10 or 10:30 AM. (Proceedings,

 Vol. 2 at 75-77.) After she got home, she went and checked on •. (Proceedings, Vol.

 2 at 77.) Ms. Dusha testified that she changed''.1111; diaper, put her in a blanket, took

 her downstairs, and started giving her some Gatorade and Pedialyte because she was not

 drinking milk. (Id.)

        While Ms. Dusha was feedingJ&J.lil, .IIIIJteyes rolled back into her head and

 her teeth clamped down on the bottle and she started foaming at the mouth.

 (Proceedings, Vol.   2   at 77-78.) It was at that time that Ms. Dusha tookWllll to

 Uniontown Hospital, where-was later pronounced dead. (Proceedings, Vol. 2 at

 78.)

        Dr. Daniel Church also testified at the trial regarding-·condition prior to



 stopped taking her there after - was four months old. (Proceedings, Vol.           2   at 51.)

 Dr. ·Church testified as to his treatment of- soon after she was born. Even though

- was born prematurely, in the weeks after her birth she had very good weight gain.

 (Proceedings, Vol.   2   at 15-16.)


                                           Page4of18
       Dr. Church was recognized as an expert witness in the field of pediatric medicine.

(Proceedings, Vol. 2 at 12.) Appellant's trial counsel did not object to Dr. Church being

recognized as an expert, nor did they inquire as to his qualifications. (Proceedings, Vol.

2 at 12.) Prior to Dr. Church taking the stand, the Commonwealth and Appellant

stipulated to WIC records that show.. weight as 16 pounds at her one-year visit.

(Proceedings, Vol. 2 at 4-6.) This was admitted as Commonwealth Exhibit 9. The WIC

records also contained a growth chart. (Proceedings, Vol. 2 at 5-6.)

       During his testimony, the Commonwealth asked Mr. Church about the WIC

records and the growth chart. Dr. Church was familiar with the documents.

(Proceedings, Vol. 2 at 20-21.) Dr. Church testified that-was in the 46th percentile

for weight on March 2, 2015, which would have been excellent weight gain.

(Proceedings, Vol. 2 at 21-22.) Dr. Church then testified that, if- had stayed at the

same percentile at 23 months, she should have weighed 20 pounds. (Proceedings, Vol. 2

at 26.) Dr. Church then stated that there was no way that a child could lose six pounds in

a few days from dehydration. (Proceedings, Vol. 2 at 28.)

       There was also testimony and photographs regarding the condition of the

residence of Mr. Wright and Ms. Dusha during February of 2016. There were toys in the

dining room that Mr. Wright had purchased.
                                   I
                                           (Proceedings, Vol. 2 at 62-63.) There was

trash in the hallway. (Proceedings, Vol. 2 at 64-66.) There were z-liter Mountain Dew

bottles filled with urine in the hallway. (Proceedings, Vol. 2 at 64.) There was a

highchair in the tub in the bathroom for - (Proceedings, Vol. 2 at 66.) When asked




-I
what was in the highchair, Ms. Dusha responded, "[tllll] had had an accident in it. She

had, when she had been sick had diarrhea." (Id.) This was just a couple of days prior to

       passing. (Id.)


                                       Page 5 of18
         In the bedroom where all five of them slept, there were two big-screen televisions.

(Proceedings, Vol. 2 at 68.) There were also kids toys, blankets, clothing, and food.

(Proceedings, Vol. 2 at 67.) There were no beds, only mattresses. (Proceedings, Vol. 2 at
68.) ·

         Finally, there was testimony at the trial regarding Mr. Wright's behavior in the

year prior to.UJ]H death. This included text and email messages he sent to Ms. Dusha

over a period of several months where he demanded she bring him food and take care of

errands as well as chiding her for leaving 1111 in his care. (Proceedings, Vol. 2 at 88-

125.) One example of a message that Mr. Wright sent to Ms. Dusha reads:

         You couldn'ttakeJlli; WTF. All three kids are up being jerks. You are doing
         who knows what. Didn't get the garbage out. You need to get this insurance taken
         care of. Go there, cry, make a scene, do something, get it on now. Call the
         insurance, see what the fucking problem is now, dammit. Also, oil needs changed
         and brakes have to get fixed. They're horrible. We paid almost $600.00. They can
         make sure it's done right. Every person I've talked to about this says they put
         them on wrong. Too tight. Too high. Something. They need to take them off and
         realign them Andrea, I'm serious. Stop letting them walk on you there. They need
         to jack your car up, take the brakes off, go from there. There is obviously a
         problem either in the mechanic's end or the brake quality. $600.00. I want my
         shit fixed. Make sure it is done today and not fucked around.

(Proceedings, Vol. 2 at 91-92.) That message was sent on September 25, 2015

(Proceedings, Vol. 2 at 96.) Another message Mr. Wright sent to Ms. Dus ha reads:

         Fed the fuck up with her ass.

(Proceedings, Vol. 2 at 112-13.) The "her" in that message refers to 'I,. , (Id.) That

message was sent to Ms. Dusha on February 1, zote=just a few weeks before .. died

of dehydration and malnutrition. (Id.)

         At the hospital on the day of rall' death, Detective Donald Gmitter testified

that he spoke to Mr. Wright. Detective Gmitter stated that at one point during the




                                         Page6 of18
Vol. 3 at 45.) Mr. Wright also asked several times about leaving to go to the methadone

clinic. (Proceedings, Vol. 3 at 46.)

       Detective Gmitter was also in an exam room with Mr. Wright when 111111 was

brought in, covered by a sheet. (Proceedings, Vol. 3 at 46-47.) When the sheet was

pulled back and Mr. Wright saw IUI laying on the table, Mr. Wright asked if that was

supposed to bring him closure. (Proceedings, Vol. 3 at 47.) He then asked if it was

supposed to make him feel better and asked if he could leave the room. (Id.) After he

was told he didn't need to be there, Mr. Wright immediately left the room. (Id.) Mr.

Wright showed no emotion at all at that time. (Id.)

      At the conclusion of the trial, thejuryfound Mr. Wright guilty of Third-Degree

'Murder, Endangering the Welfare of a Child, and Recklessly Endangering Another

Person.

      On May 24, 2019, Mr. Wright was sentenced to 15 to 40 years of incarceration.


                                       ISSUES ON APPEAL

      Mr. Wright filed a timely Notice of Appeal on June 10,   2019.   In accordance with

Pa.R.A.P. 1925(b), this Court ordered Appellant to file a concise statement of errors

complained of on appeal. Appellant raises six issues on appeal:

      1) The Commonwealth presented insufficient evidence at trial to sustain
         Appellant's convictions beyond a reasonable doubt;

      2) The verdict on all three counts was against the weight of the evidence;

      3) The Court failed to suppress involuntary statements made by Appellant at the
         hospital;

      4) The Court failed to suppress evidence that was discovered during an unlawful
         search of Appellant's residence;




                                         Page7of18
       5) The testimony of expert witness Dr. Daniel Church exceeded the scope of his
          treatment of the decedent; and

       6) The above-errors cumulatively prejudiced Appellant.

Summarization of Appellant's Concise Statement of Errors Complained of on Appeal.


                                        DISCUSSION

       Appellant's First Issue on Appeal is that there was insufficient evidence to convict

him on all three counts. Specifically, Appellant argues that there was insufficient

evidence presented at trial: 1) to support the element of malice as it pertains to Third-

Degree Murder, 2) to support the element that Appellant acted knowingly as it pertains

to Endangering the Welfare of a Child, and 3) to support the element that Appellant

acted recklessly as it pertains to Recklessly Endangering Another Person.

       To sustain a challenge to the sufficiency of the evidence, an appellant must show

that the Commonwealth failed to produce evidence that establishes each material

element of the crime charged and the commission thereof by the accused beyond a

reasonable doubt. Commonwealth u. Widmer, 744 A.2d 745, 751 (Pa. 2000);

Commonwealth u, Karkaria, 625 A.2d 1167, 1170 (Pa. 1993).

       In Widmer, the Pennsylvania Supreme Court held that "[e]vidence will be

deemed sufficient to support the verdict when it establishes each material element of the

crime charged and the commission thereof by the accusedj] beyond a reasonable

doubt." Widmer at 751. Evidence is insufficient as a matter oflaw when the evidence

offered to support the verdict is in contradiction to physical facts, or in contravention to

human experience and the laws of nature. Widmer at 751 (citing Commonwealth u,

Santana, 333 A.2d 876, 878 (Pa. 1975)). The fact-finder may resolve any doubts

regarding a defendant's guilt "unless the evidence is so weak and inconclusive that as a


                                        Page 8 of18
matter of law no probability of fact may be drawn from the combined circumstances."

Commonwealth v. Fortson, 165 A3d 10, 14 (Pa. Super. Ct. 2017) (citing Hansley at 416).

The Commonwealth may use wholly circumstantial evidence to sustain its burden of

proving every element of the crime beyond a reasonable doubt. Fortson at 14-15.

       Third-degree murder is defined in the Crimes Code as "[a]ll other kinds of

murder" other than first-degree murder or second-degree murder. Commonwealth v.

Seibert, 622 A.2d 361, 364 (Pa. Super. Ct. 1993) (citing 18 Pa.C.S.A. § 2502). As

developed by case law, the elements of third-degree murder are "a killing done with

legal malice but without the specific intent to kill required in first-degree murder."

Seibert at 364.

       Malice is one pf the essential elements of third-degree murder, and is the

distinguishing factor between murder and manslaughter. Commonwealth v. Young, 431
A.2d 230, 232 (Pa. 1981). Malice is not just a particular ill will, but it exists in "every

case where there is wickedness of disposition, hardness of heart, cruelty, recklessness of

consequences, and a mind regardless of social duty ... "Seibert at 364 (citing

Commonwealth v. Drum, 58 Pa. 9, 15 (1868) (emphasis omitted)). An unlawful killing

with legal malice constitutes third-degree murder, even if there is no intent to injure or

kill the decedent, and even if the death was unintentional or accidental. Young at 232

(internal citations omitted).

       Malice may be inferred from attending circumstances. Young at 232. Acts of

gross recklessness for which individuals must reasonably anticipate that death to

another is likely to result satisfy the element of malice. Seibert at 364 ( citing

Commonwealth v. Malone, 47 A.2d 445, 447 (Pa. 1946)). Malice may also be found




                                         Page9 of18
where individuals consciously disregard an unjustified and extremely high risk that their

actions might cause death or serious bodily injury. Id. (citing Young at 232).

       Pennsylvania courts have upheld third-degree murder convictions for failure of a

parent to provide nourishment and care of a child. See, i.e., Commonwealth v. Miller,

627 A2d 741 (Pa. Super. Ct.1993); Commonwealth v. Smith, 567 A.2d 1070 (Pa. Super.

Ct. 1989). In Miller, the appellant was found guilty of third-degree murder when two of

her children were found to have died in her home from malnutrition and dehydration.

Miller at 743. In determining whether there was sufficient evidence of malice, the

Superior Court stated, "[the appellant's] negligence rose to such a level as to constitute

wanton and reckless conduct that demonstrates an extreme indifference to the value of

human life, i.e., malice." Id. at 745-46.

       In Smith, the appellant-mother lived with her three-year-old daughter. Smith at

1071. The mother was a habitual user of cocaine, fed her daughter once a day, and

became violent towards a former paramour whenever he would show affection towards

or try to feed her daughter. Id. The mother would also curse and scream at her daughter.
Id. Eventually, maintenance men found the decomposed and mummified corpse of the

daughter in a room that was locked-from the outside. Id. The medical examiner found

that the cause of death was malnutrition. Id.

       The Superior Court held that there was sufficient evidence presented to show that

the mother caused her daughter's death. Id. at 1072. In finding so, the Superior Court

noted, "[a] custodial parent has a duty to care for a three[-]year[-]old child, and failure

to provide care can be the cause of death when a three[-] year child dies of

malnutrition." Id. at 1072.




                                        Page 10 of18
       The case at hand is similar to both Miller and Smith. Mr. Wright clearly had a

duty as a parent to provide nourishment and care for his zg-month-old daughter, ...

Whe�died at 23 months, she weighed 10 pounds-even though almost a year

earlier she had weighed 16 pounds. The cause of her death was determined to be

malnutrition and dehydration.

      The evidence presented at trial showed that Mr. Wright provided very little care

for his daughter in the months leading up to her death.•• mother, Ms. Dusha,

testified that she was the one who frequently provided care for their daughter. Mr.

Wright sent many text and email messages to Ms. Dusha where he chided her for leaving

., in his care. During his interview with police, Mr. Wright appeared hard-pressed to

say when the last time he fed., was and struggled to name foods that he fed to her.

       Mr. Wright frequently complained in his messages to Ms. Dusha about'-

especiallywhen she was crying. When Mr. Wright arrived at the hospital on the day of

11!1 .• death, he began asking about when he could go get methadone and abou�
life insurance policy rather than about his daughter's welfare. He also showed no

emotion when • I. body was brought to him.

      The cumulative evidence presented by the Commonwealth at trial portrayed Mr.

Wright as a man-child who was more concerned with playing video games and buying

toys than providing care for his children-especially for •• who eventually

succumbed to not having adequate nourishment or healthcare. His behavior and his

actions clearly showed a wickedness of disposition, hardness of heart, cruelty,

recklessness of consequences, and a mind regardless of social duty, i.e., malice.

      Those same facts presented at trial were also sufficient to show that Mr. Wright

acted knowingly with regard to Endangering the Welfare of Children and recklessly with


                                       Page 11 of18
                                                                    '
regard to Recklessly Endangering another Person. The crime of Endangering the

Welfare of Children is defined as, "[a] parent, guardian[,] or other person supervising

the welfare of a child under 18 years of age ... commits an offense if [that person]

knowingly endangers the welfare of the child by violating a duty of care, protection[,] or

support." 18 Pa.C.S.A. §4304.

       The crime of Endangering the Welfare of Children is a specific intent offense.

Commonwealth v. Cardwell, 515 A.2d 311, 313 (Pa. Super. Ct. 1986). The intent element

required by §4303 is a knowing violation of a duty of care. Id. In his Concise Statement

of Errors Complained of on Appeal, Appellant argues that "[t]he evidentiary record is

void of any basis for inferring that [Appellant] was consciously aware of the decedent's

chronically poor health until after her death." However, the Superior Court held in

Cardwell that, "[i]f a violation of a duty of care can include an omission, then, a person



Mr. Wright's omission to provide nourishment and care for    j-
can act 'knowingly' in omitting to act with respect to that duty." Cardwell at 313. Here,

                                                                    over a period of

months leading up to her death was a knowing violation of a duty of care of a parent.

      The crime of Recklessly Endangering another Person is defined as recklessly

engaging in conduct that "places or may place another person in danger of death or

serious bodily injury." 18 Pa.C.S.A §2705. The mens rea required for this crime is "a

conscious disregard of a known risk of death or great bodily harm to another person."

Commonwealth v. Cottam, 616 A.2d 988, 1004 (Pa. Super. Ct. 1992) (citing
Commonwealth v. Sanders, 489 A.2d 207, 210 (Pa. Super. Ct. 1985)). Further, "[a]cts of
commission or omission by parents towards their children may create a substantial risk

of death or great bodily injury." Cottam at 1004 (citing Commonwealth v. Howard, 402
A.2d 674, 676 (Pa. Super. Ct. 1979)). Mr. Wright's failure to feed9*or provide her


                                       Page 12 of 18
 with appropriate care not only created a substantial risk of death, but resulted in actual

 death.

          For these reasons, this Court finds that Appellant's First Issue on Appeal is

without merit.

          Appellant's Second Issue on Appeal is that the verdict on all three counts was

against the weight of the evidence. A jury's verdict is against the weight of the evidence

when the verdict "is so contrary to the evidence as to shock one's sense of justice ... "

Commonwealth v. Brown, 648 A2d 1177, 1189 (Pa.1994) (citing Thompson v. City of

Philadelphia, 493 A.2d 669, 672 (Pa. 1985)). Further, "[a]n allegation that the verdict is

against the weight of the evidence is addressed to the discretion of the trial court."

Widmer at 751-52 (citing Brown at 1189). A new trial should not be granted just because

there was conflict in the testimony, or because the judge would have arrived at a

different conclusion based on the same facts. Widmer at 752. "Rather, the role of the

trial judge is to determine that notwithstanding all the facts, certain facts are so clearly

of greater weight that to ignore them or to give them equal weight with all the facts is to
deny justice." Id. (internal quotations and citations omitted).

          This issue should be waived as Appellant raises it for the first time on Appeal.

See, In re J.B., 106 A.3d 76, 91 (Pa. 2014) (" ... weight of the evidence claims in criminal

proceedings are waived unless they are raised with the trial court in a motion for a new

trial .. ") See also, Comment to Pa.R'Crim.P. 607 ("The purpose of this rule is to make it

clear that a challenge to the weight of the evidence must be raised with the trial judge or
it will be waived.").

       Alternatively, even if the issue is not waived, a person being convicted of third-

degree murder for failing to provide nourishment to his starving child does not "shock


                                         Page 13 of 18
the sense of justice." This Court finds that Appellant's Second Issue on Appeal is without

merit.

         Appellant's Third Issue on Appeal is that the Court failed to suppress involuntary

statements made by Appellant at the hospital. Specifically, Appellant argues that

statements he made to police officers at the hospital were involuntary given the totality

of the circumstances.

         This issue was addressed in this Court's Opinion and Order filed on July 5, 2017.

That Opinion was in response to Appellant's Omnibus Pretrial Motion, filed on July 13,

2016. This Court refers to its prior Opinion in addressing the voluntariness of

Appellant's statements to police.

         Appellant's Fourth Issue on Appeal is that the Court failed to suppress evidence

that was discovered during an unlawful search of Appellant's residence. Specifically,

Appellant states that "there was not yet any medical information available to law

enforcement sufficient to assert a criminal nexus with the decedent's death," and that

the search warrant executed on February 24, 2016 to search Appellant's house was

defective. Appellant's Concise Issues at 3.

         This issue was also addressed in this Court's July 5, 2017 Opinion. However, this

Court concluded that the issue was waived as Appellant failed to request that this Court

review the Affidavit of Probable Cause supporting the issuance of the search warrant at

the time of the Omnibus Pretrial Motion or at the Hearing on the Motion. July 5, 2017

Opinion and Order at 8. Pennsylvania Rule of Criminal Procedure 581 states:

         Unless the opportunity did not previously exist, or the interests of justice
         otherwise require, such motion [to suppress evidence] shall be made only after a
         case has been returned to court and shall be contained in the omnibus pretrial
         motion set forth in Rule 578. If timely motion is not made hereunder, the issue of
         suppression of such evidence shall be deemed to be waived.


                                        Page ia of 18
Pa.RiCrim.P. (B). Pennsylvania Courts have held that the failure to raise a suppression

issue prior to trial precludes its litigation for the first time at trial, in post-trial motions,

or on appeal. See, Commonwealth v. Collazo, 654 A2d 1174, 1176 (Pa. Super. Ct. 1995)

(internal citations omitted). Further, the opportunity to raise this did previously exist, as

Appellant filed an Omnibus Pretrial Motion challenging several aspects of the case. And

the interest of justice would not be served by addressing this issue for the first time on

appeal, as there was no evidentiary hearing on this matter.

       Appellant's Fifth Issue on Appeal is that the testimony of expert witness Dr.

Daniel Church exceeded the scope of his treatment of the decedent. Specifically,

Appellant argues that he was "not given prior notice of the intended scope of Dr.

Church's purported expertise;" that Dr. Church "offered testimony as to what the

decedent 'should' weigh, hypothesized concerning reduction in weight cause by

dehydration, and opined as to the symptoms of malnutrition;" and that the testimony

"was given in the absence of the disclosure of any expert reports by Dr. Church other

than his own records of providing pediatric care for the decent as an infant." Appellant's

Concise Issues at 3·4·

       At trial, Dr. Church testified as to his background and education in pediatric

medicine. He was admitted as an expert in the field of pediatric medicine without

objection or examination by Appellant. Dr. Church testified that he was U•I. ·

pediatrician from soon after she was born until she was around four months old, after

which time the family stopped taking      -to see him.
       Prior to Dr. Church taking the stand, Commonwealth's Exhibit 9 was admitted

into evidence by stipulation by the parties. Exhibit 9 included the WIC records that



                                          Page 15 of18
showedll!lllweighed 16 pounds and her height was 26 inches at her one-year

appointment with the 'WIC Office-on March 2, 2015. Exhibit 9 also included a growth

chart, which corresponds height to weight for females,

      During his testimony, Dr. Church was directed to Commonwealth's Exhibit 9.

When asked what his assessment was o(··· weight of 16 pounds on March 2, 2015,

Dr. Church replied, "That would have been excellent weight gain." (Proceedings, Vol. 2

at 21.) Dr. Church was then referred to the growth chart, where he stated that on the



      Dr. Church then testified that the growth charts are universally recognized in the

medical community, including the pediatric medical community. Dr. Church testified



have weighed about 20 pounds at 23 months. Dr. Church then testified that he did not

believe that a 23-month-old child could have died at 10 pounds solely as the result of

dehydration.

      Pennsylvania Rule of Evidence 702 states:

      A witness who is qualified as an expert by knowledge, skill, experience, training,
      or education may testify in the form of an opinion or otherwise if:

               (a) the expert's scientific, technical, or other specialized knowledge is
                   beyond that possessed by the average layperson;

               (b) the expert's scientific, technical, or other specialized knowledge will
                   help the trier of fact to understand the evidence or to determine a fact
                   in issue; and
               (c) the expert's methodology is generally accepted in the relevant field.

      Dr. Church's testimony regarding what .-Would have weighed at 23 months if

she had stayed at the same percentile was properly admitted into testimony as an expert

opinion.


                                        Page 16 of 18
       First, Dr. Church possesses knowledge in the field of pediatric medicine that is

beyond that of an average layperson. Dr. Church was properly qualified as an expert

witness, and Appellant did not object to his being recognized as an expert in the field of

pediatric medicine.

       Second, Dr. Church testified that the charts he interpreted in order to reach the

conclusion that•lawould have weighed about 20 pounds if she had stayed at the

same perc.entile at 23 months as she was at one year are universally accepted in the field

of pediatric medicine.

       Third, Dr. Church's testimony helped the triers of fact to understand evidenc.e

and determine facts at issue. The ultimate issue in this case was whether Mr. Wright was

responsible for the death of his zg-montb-old daughter.9'f cause of death was

determined to be malnutrition and dehydration. Dr. Church's testimony regarding what

-should have weighed was relevant as to whether she was provided nourishment

during the months leading up to her untimely death.

       It is worth noting that after.9' one-year appointment at the WIC Office-

when -weighed 16 pounds and was in the 46th percentile for weight to length-

there does not appear to be any records of�weight .• j.Cparents stopped



no indication of when    •1·
taking her to a pediatrician, or, apparently, to the WIC Office. Because of that, there is

                               started to lose weight. That •••lost 6 pounds in the 11

months between her last WIC Offic.e visit and her death is a significant factor in

concluding that Mr. Wright failed to provide nourishment for his daughter.

      Appellant's Sixth Issue on Appeal is that the above-errors cumulatively

prejudiced Appellant. Because Appellant's other issues raised on appeal are without

merit, there cannot be cumulative error against Mr. Wright.


                                        Page 17 of 18
                                                            CONCLUSION

                             For the foregoing reasons, it is respectfully submitted that the judgment and

           sentence of Michael Wright should be AFFIRMED.



                                                                      BYTHECOURT:
           ATTEST:
                                                                �d,.��_r
                                                                 indaR. Cordaro, Judge _.
           CleciCou�                                  \tv


           Dated: August 16, 2019




    0                   M
                         ..
                         ..:t"
                                     ·-�>-           ·1.:..12t:
                                       �=J
'·�
                      cc?:
                     0-,         ·:_:/-�c....:i
                     =
                     C'-.J




                                                            Page 18 of18